
	
		I
		112th CONGRESS
		1st Session
		H. R. 421
		IN THE HOUSE OF REPRESENTATIVES
		
			January 25, 2011
			Mr. McClintock (for
			 himself, Mr. Jordan,
			 Ms. Foxx, Mr. Garrett, Mr.
			 Campbell, Mr. Flores,
			 Mr. Chaffetz,
			 Mrs. Blackburn,
			 Mr. Rohrabacher,
			 Mr. Lamborn,
			 Mr. Franks of Arizona,
			 Mr. Schweikert,
			 Mr. Long, Mr. Webster, Mr.
			 Gohmert, and Mr. Flake)
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require that the Government prioritize all obligations
		  on the debt held by the public in the event that the debt limit is
		  reached.
	
	
		1.Short titleThis Act may be cited as the Full
			 Faith and Credit Act.
		2.Prioritize
			 obligations on the debt held by the publicIn the event that the debt of the United
			 States Government, as defined in section 3101 of title 31, United States Code,
			 reaches the statutory limit, the authority of the Department of the Treasury
			 provided in section 3123 of title 31, United States Code, to pay with legal
			 tender the principal and interest on debt held by the public shall take
			 priority over all other obligations incurred by the Government of the United
			 States.
		
